Citation Nr: 1048403	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  07-10 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
the service-connected diabetes mellitus, type II.

2.  Entitlement to an initial rating in excess of 10 percent for 
the service-connected peripheral neuropathy, right upper 
extremity.

3.  Entitlement to an initial rating in excess of 10 percent for 
the service-connected peripheral neuropathy, left upper 
extremity.

4.  Entitlement to an initial rating in excess of 10 percent for 
the service connected peripheral neuropathy, left lower 
extremity.

5.  Entitlement to an initial rating in excess of 10 percent for 
the service-connected peripheral neuropathy, right lower 
extremity.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active duty service from October 1969 to 
September 1971, including service in the Republic of Vietnam from 
September 1970 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA), located 
in Montgomery, Alabama.

The Board notes that the Veteran perfected appeals as to the 
issues of whether service connection is warranted for eye, 
respiratory, heart, hypertension, and psychiatric disability, to 
include posttraumatic stress disorder (PTSD).  He also requested 
an RO hearing.  By way of a November 2009 statement, the Veteran 
withdrew these issues, and cancelled his hearing request.

As to the Veteran's withdrawn PTSD claim, the Board notes that 
the RO denied this claim in an August 2005 rating decision on the 
basis that although he had been diagnosed as having PTSD, there 
was insufficient evidence to confirm the occurrence of an in-
service stressor.  In this regard, the Board notes that 38 C.F.R. 
§ 3.304(f)(3), as revised effective July 13, 2010, provides:  If 
a stressor claimed by a Veteran is related to the Veteran's fear 
of hostile military or terrorist activity and a VA psychiatrist 
or psychologist, or a psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of posttraumatic stress disorder and that the 
Veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  75 Fed. Reg. 39,852 (July 13, 2010) (to 
be codified at 38 C.F.R. § 3.304(f)).

In addition, as to his withdrawn heart disability claim, the 
Secretary of Veterans Affairs has determined that there is a 
presumptive positive association between exposure to herbicides 
and the disorders listed in 38 C.F.R. § 3.309(e).  Effective 
August 31, 2010, ischemic heart disease (including, but not 
limited to, acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; 
and stable, unstable and Prinzmetal's angina), is included as a 
disease associated with herbicide exposure under 38 C.F.R. 
§ 3.309(e).  

In light of the foregoing, the RO should contact the Veteran to 
determine whether he seeks to reapply for service connection for 
PTSD and/or heart disability.

Finally, given the RO formally denied his claim for total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU), and in light of his 
potential claims of service connection for PTSD and heart 
disease, a claim of entitlement to a TDIU is referred to the RO 
for appropriate action.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus does not require regulation 
of activities.

2.  The Veteran's diabetic peripheral neuropathy, right and left 
upper extremities, is manifested by tingling and numbness, with 
some burning, but not by objective evidence of weakness of grip, 
limitation of motion of the upper extremities, or other symptoms 
of partial paralysis, such that mild incomplete paralysis is 
shown, but not moderate incomplete paralysis of the affected 
nerves.

3.  The Veteran's diabetic peripheral neuropathy, left and right 
lower extremities, is manifested by tingling and numbness, with 
some burning, but not by objective evidence of any other 
neurological abnormality, such that mild incomplete paralysis is 
shown; the preponderance of the evidence is against a finding of 
moderate incomplete paralysis of the affected nerves.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.20, 
4.119, Diagnostic Code 7913 (2010).

2.  The criteria for an initial evaluation in excess of 10 
percent for diabetic peripheral neuropathy, right upper 
extremity, are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.124a, Diagnostic Codes 8515, 
8615, 8516, 8616 (2010).

3.  The criteria for an initial evaluation in excess of 10 
percent for diabetic peripheral neuropathy, left upper extremity, 
are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.124a, Diagnostic Codes 8515, 8615, 8516, 8616 
(2010).

4.  The criteria for an initial evaluation in excess of 10 
percent for diabetic peripheral neuropathy, left lower extremity, 
are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.124a, Diagnostic Code 8620, 8625 (2010).

5.  The criteria for an initial evaluation in excess of 10 
percent for diabetic peripheral neuropathy, right lower 
extremity, are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.124a, Diagnostic Codes 8620, 8625 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  The Veteran's claims arise 
from his disagreement with the initial evaluations following the 
grants of service connection.  Once service connection is granted 
the claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Thus, no further notice is necessary.

VA also has a duty to assist a Veteran in the development of his 
claims.  This duty includes assisting him in the procurement of 
service treatment records and other pertinent records, and 
providing an examination when necessary.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained service treatment records and post-service VA and 
private treatment records related to the Veteran's diabetes 
mellitus and its residuals.  Further, the Veteran was afforded VA 
examinations in May 2005 and December 2009 and the reports are of 
record.  Again, the Veteran did request a hearing before the RO, 
however cancelled that hearing request before the hearing took 
place.  Thus, the Board will proceed with review of the Veterans 
claims without the benefit of his hearing testimony.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further assistance is required to fulfill VA's duty to assist in 
the development of the Veteran's claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Merits of the Veteran's Claims

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history and the limitation of activity 
imposed by the disabling condition should be emphasized.  38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  
38 C.F.R. § 4.2.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher evaluation is 
to be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected and an appeal of an already 
established rating.  Where entitlement to compensation already 
has been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). However, where, as here, the question for consideration 
is propriety of the initial evaluations assigned, evaluation of 
the medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required. See Fenderson, 12 Vet. App. at 126.  In this case, a 
review of the medical evidence reveals that there was no manifest 
change in the severity of the Veteran's symptomatology during the 
course of his appeal, and therefore staged ratings are not 
warranted.

Diabetes

The Veteran has appealed the initial 20 percent disability rating 
assigned for his diabetes mellitus.  He is rated under 38 C.F.R. 
§ 4.119, Diagnostic Code (DC) 7913. The next higher evaluation, 
40 percent, is awarded when the diabetes mellitus requires 
insulin, restricted diet, and regulation of activities.  The 
Board notes that the Veteran's presently assigned 20 percent 
rating was awarded based upon the Veteran requiring insulin and a 
restricted diet to maintain his diabetes.  Thus, the question in 
this case is whether he also has the additional element of 
regulation of activities in order for the 40 percent to be 
warranted.  The term "regulation of activities," requires that 
the Veteran have a medical need to avoid not only strenuous 
occupational activity, but strenuous recreational activity as 
well. Camacho v. Nicholson, 21 Vet. App. 360, 363-34 (2007).

The Board has reviewed the claims folder in full and cannot 
identify evidence showing that the Veteran's activities are 
regulated due to his service-connected diabetes.  Therefore, the 
overall disability picture does not more closely approximate the 
criteria for a higher evaluation.  38 C.F.R. § 4.7. 

A review of the claims folder reveals that the Veteran was 
initially diagnosed with diabetes in December 2004 and 
immediately required the use of insulin.  
See December 2004 private treatment notes.  He underwent 
nutrition training several months later for "management of 
diabetes, lipid risk management and management of hypertension."  
See January 2005 VA outpatient records.  Thus, from the outset 
the evidence of insulin requirement and diet control is apparent 
in the record.

In May 2005, the Veteran was afforded a VA examination.  At that 
time, he was in a wheelchair and using a cane to walk due to a 
back problem.  He was on a diabetic diet and using insulin twice 
a day, which the evidence shows continues today.  The only 
restriction on activities was noted as due to back pain.  Private 
treatment that followed does not show any activity limited due to 
symptoms of diabetes mellitus.

The more recent VA examination, in December 2009, shows that the 
Veteran's diabetes has not further increased in severity, as it 
shows continued use of insulin twice per day, continued changes 
in diet, and nonactivity noted as due to back pain, rather than 
due to diabetes.  The Veteran did report episodes of 
hypoglycemia, but none which required hospitalization, as is 
required for a 60 percent rating under DC 7913.

Although the Veteran has shown a controlled diet and insulin 
treatment throughout the course of his appeal, there is no 
evidence in the record to show that his diabetes leads to a 
medical need to avoid strenuous occupational or recreational 
activity.  
See Camacho, 21 Vet. App. at 363- 34 (2007).  Thus, there is no 
objective medical evidence that the Veteran must regulate 
activities due to his diabetes mellitus.  The Board finds that 
the preponderance of the evidence is against an initial 
disability rating greater than 20 percent for diabetes mellitus 
under Code 7913.

As the evidence shows, the level of impairment associated with 
the diabetes mellitus has been relatively stable throughout the 
appeals period, or at least has never been worse than what is 
warranted for a 20 percent rating.  Therefore, the application of 
staged ratings (i.e., different percentage ratings for different 
periods of time) is inapplicable.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Additionally, the Board notes that complications caused by 
diabetes are included in the rating for diabetes mellitus unless 
compensable when evaluated separately.  
See 38 C.F.R. § 4.120, Diagnostic Code 7913, Note (1).  Here, the 
medical evidence reveals that the Veteran is treated for tinea 
pedis related to his diabetes mellitus.  See August 2008 and 
August 2009 outpatient records, and December 2009 VA examination 
report.  Diagnostic Code 7813, which relates specifically to 
tinea pedis, directs that the disability be rated as a scar under 
Diagnostic Codes 7801 through 7805 or as dermatitis under 
Diagnostic Code 7806.  38 C.F.R. § 4.118, Diagnostic Code 7813.

Under Diagnostic Codes 7801 through 7805, a compensable 
disability rating is assigned for scars that are deep and 
nonlinear covering an area of at least 6 square inches but less 
than 12 square inches, for scars that are superficial and 
nonlinear that cover an area of 144 square inches or greater, and 
for one or two scars that are unstable or painful.  Under 
Diagnostic Code 7806, which relates to dermatitis, a compensable 
rating is assigned when five to 20 percent of the entire body or 
exposed areas is affected, or when intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for less than 6 weeks during the past 12-month period.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2009).

The December 2009 VA examiner noted that that the Veteran 
receives treatment for fungal infection between his toes, as well 
as some blisters on his feet.  August 2009 outpatient notes show 
that he was provided diabetic shoes and socks, and miconazole and 
viacream for treatment.  The VA examiner confirmed that the 
Veteran has tinea pedic and onychomycosis of the toe nails, 
bilaterally.  In that this disability is limited to the toes, it 
affected no exposed areas and less than 5 percent of the total 
body.  The evidence fails to show that tinea pedis caused scars 
that are deep and nonlinear, superficial and nonlinear, or 
unstable or painful, or requires intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs during 
the past 12-month period.  As such, the tinea pedis is not 
separately compensable and should be considered part of the 
diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, Note 
(1).

Peripheral Neuropathy

Because the Veteran's peripheral neuropathy of the right and left 
upper extremities and right and left lower extremities is noted 
collectively throughout the medical evidence, the Board is 
discussing them together rather than separately.  This does not 
alter the assignment of separate ratings for each disability at 
issue.

The Veteran's neuropathy is rated as neuritis.  Under 38 C.F.R. § 
4.123, peripheral neuritis characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum for equal to severe, 
incomplete, paralysis.  Pursuant to 38 C.F.R. § 4.123, the 
maximum rating that may be assigned for neuritis not 
characterized by organic changes will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, incomplete 
paralysis.

The Veteran's diabetic peripheral neuropathy of right and left 
upper extremities are each rated as 10 percent disabling under DC 
8616, which pertains to neuritis of the ulnar nerve.  The 
criteria for evaluating the severity or impairment of the ulnar 
nerve are set forth under Diagnostic Codes 8516, 8616, and 8716.  
A 10 percent rating is warranted for mild incomplete paralysis of 
the ulnar nerve, regardless of whether the extremity is major or 
minor.  A 20 percent rating is warranted for moderate incomplete 
paralysis of the minor extremity.  A 30 percent rating is 
warranted for moderate incomplete paralysis of the major 
extremity, or for severe incomplete paralysis of the minor 
extremity.  And, a 40 percent rating is warranted for severe 
incomplete paralysis of the major extremity.  38 C.F.R. § 4.124a, 
Diagnostic Code 8516, 8616, 8716.  Higher ratings are warranted 
with a showing of complete paralysis manifested by the "griffin 
claw" deformity due to flexor contraction of the ring and little 
fingers, very marked atrophy in the dorsal interspace and thenar 
and hypothenar eminences; loss of extension of the ring and 
little fingers, inability to spread the fingers (or reverse), 
inability to adduct the thumb; and weakened flexion of the wrist.  
38 C.F.R. § 4.124a, DC 8516.

With regard to the diabetic peripheral neuropathy of the left and 
right lower extremities, each are assigned a 10 percent 
evaluation under DCs 8625.  DC 8625 is used to evaluate neuritis 
of the posterior tibial nerve.  Mild incomplete paralysis of the 
posterior tibial nerve is rated as 10 percent disabling.  
Moderate incomplete paralysis also warrants a 10 percent rating.  
For an increase to 20 percent, the evidence must establish the 
incomplete paralysis of the posterior tibial nerve is severe.  In 
addition, in light of the lay and medical findings, the Board 
concludes that the condition would not be rated as more than 
mildly disabling under DC 8520.

In December 2004, the Veteran was diagnosed with diabetes and the 
accompanying private physician notes show that his extremities 
were unremarkable and that he was neurologically intact.

In January 2005 VA outpatient notes show that the Veteran denied 
any focal weakness in his extremities.   Private treatment 
records in the same month again note the Veteran's extremities to 
be "unremarkable."  

At the time of his May 2005 VA examination, the Veteran reported 
numbness and a tingling sensation in his hands and feet.  He 
reported no loss of strength.  Physical examination revealed that 
the Veteran had motor weakness of the hands and feet, with 
depressed reflexes, but normal muscle tone and no abnormal 
movements.  The examiner confirmed the diagnosis as peripheral 
neuropathy, distal symmetrical.  

In August 2005, the Veteran's private physician reported that the 
Veteran's extremities were symmetrical with positive pulses, 
bilaterally.  The remaining VA and private records are 
essentially devoid of evidence relating to any neurological 
condition related to the Veteran's diabetes.  

In December 2009, the Veteran was again afforded a VA 
examination.  He continued to report a tingling in both legs, now 
described as an "electric-shock type feeling."  He also 
reported an intermittent burning sensation.  He also again noted 
weakness in his hands.  Physical examination revealed muscle 
strength of 5/5 in all muscle groups in upper and lower 
extremities, as well as reflexes that were 2+ and symmetrical in 
the upper and lower extremities.  Sensory examination was noted 
as normal to touch and pain.  The diagnosis of peripheral 
neuropathy of the upper and lower extremities was again 
confirmed.

Throughout the course of this appeal, the medical evidence shows 
that the Veteran's service connected disabilities of the right 
and left upper extremities and right and left lower extremities 
are manifested by the primarily sensory symptoms of tingling and 
numbness.  The Veteran's subjective complaints of numbness and 
tingling, as well as the more recent burning sensation are 
credible, but do not establish that a higher rating is warranted 
for any of these disabilities.  The sensory symptoms alone do not 
approximate moderate incomplete paralysis in the upper 
extremities, or severe incomplete paralysis in the lower 
extremities, so as to warrant a rating increase.  Rather, the 
Board finds that the Veteran's subjective and objective 
complaints are encompassed within the evaluation for mild 
incomplete paralysis for each upper and lower extremity.  There 
is no basis upon which to grant an increase.  As the evidence is 
not in equipoise, the statutory provisions regarding resolution 
of reasonable doubt are not applicable to warrant an initial 
evaluation in excess of 10 percent for any of these disabilities.  
38 U.S.C.A. § 5107(b).

Finally, the disabilities do not warrant referral for extra-
schedular consideration.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1). 
There is a three-step analysis for determining whether an extra-
schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 
(2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  
First, there must be a comparison between the level of severity 
and symptomatology of the service-connected disability and the 
criteria found in the rating schedule to determine whether the 
disability picture is adequately contemplated by the rating 
schedule.  Id.  If not, the second step is to determine whether 
the Veteran's exceptional disability picture exhibits other 
related factors identified in the regulations as "governing 
norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms 
include marked interference with employment and frequent periods 
of hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for a determination whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extra-schedular rating.  Id.  The Board finds that no exceptional 
or unusual factors are in evidence, such as marked interference 
with employment or frequent periods of hospitalization, which 
would warrant an extraschedular evaluation.  The rating criteria 
contemplate the Veteran's disabilities, diabetes and its 
residuals, which include the need for insulin, restricted diet, 
upper and lower extremity nerve involvement, and tinea pedis, and 
are thus adequate to evaluate the disabilities at issue.  
Referral for consideration of the extraschedular rating is not 
warranted.  


ORDER

Entitlement to an initial rating in excess of 20 percent for the 
service-connected diabetes mellitus, type II, is denied.

Entitlement to an initial rating in excess of 10 percent for the 
service-connected peripheral neuropathy, right upper extremity, 
is denied.

Entitlement to an initial rating in excess of 10 percent for the 
service-connected peripheral neuropathy, left upper extremity, is 
denied.

Entitlement to an initial rating in excess of 10 percent for the 
service connected peripheral neuropathy, left lower extremity, is 
denied.

Entitlement to an initial rating in excess of 10 percent for the 
service-connected peripheral neuropathy, right lower extremity, 
is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


